Joshua Gibbons

or boxholder

PO Box 821
Westborough, MA 01581

November 27, 2018

The Honorable Christopher M. Alston

United States Bankruptcy Court HLED
100 Stewart Street #6301 W&llorn Dis¢ric!of W'¢ghigg¢°a
Seattle, WA 98101 ` MSeattl¢
\» .
Re= 16-11767-cna, northwest Territorial hint NU\' 29 2018

L-HATCHEB
QBTH§ NK ERK
Dear Judge Alston, .A nuPTch%b!-|HT

A number of creditors and former NWTM employees have reached out to me
and asked that I write to the court to provide information that they have
provided me or that I have discovered that may be relevant, mainly in regards
to the recently filed declarations by Mr. Calvert, Mr. Colwell, Mr. Fleet,
and Mr. Wagner in dockets 1915-1918. I will try to go in order by the
declarations that were filed.

An unofficial searchable copy of this letter with higher quality images
is at http:f/about.ag!NWTLetter.pdf. NWTM professional expense applications
can be easily viewed/searched at http:fiabout.ag/NWTEXpensesZ.htm. Referenced
dockets can be downloaded via PACER or http:/fabout.ag/NWTDocuments.htm.

Sumary

I am presenting many facts. A crazy colorful conspiracy theorist1 might
read them to believe that Calvert ended up diverting $4-$7M of NWTM assets to
Wagner, who is blatantly infringing on NWTM intellectual property rights.
Yes, that would be a dark path, and hard to imagine.

Normally a Chapter ll Trustee is brought on to avoid bankruptcy fraud
like the Debtor not reporting major assets (giving them to their buddy), or
to avoid nis-management like having an employee who brags about his criminal
record shipping $80,000 of cash via UPS and losing cash in a future shipment.
or the Debtor essentially controlling the UCC. This letter shows that these
things appear to have happened, all under the Trustee's watch.

 

1 This refers to Nlartin Smith of the U.S. Trustee's office suggesting allegations as coming from "many colorful
characters that go down paths none of us would imagine", and attorney Donald Bailey twice at the same hearing
referring to allegations as conspiracy theories

CaSe 16-11767-C|\/|A DOC 1940 Fi|e'd ll/29/18 Ent. ll/29/18 14254236 Pg. l Of 39

Brenda Johnson: Not Assist.ing with Die Resolution

Calvert's declaration (paragraphs 2-9) discusses Ms. Johnson. At the
May 4, 2018 hearing at 58:25, when asked about stipends to Ms. Johnson,
Calvert said "[Ms. Johnson] was an employee of the company, she is assisting
with some of the die resolution issues, and that is a contractor in substance
at this point."

His declaration does not mention die resolution issues. I believe at
the May 4 hearing Calvert confused Brenda Johnson with Susan Skaggs, who
signed a declaration about die resolution issues. Also, Calvert's declaration
says that Ms. Johnson was employed and paid through December 29, 2017. This
conflicts with his statement at the hearing that Ms. Johnson was a
contractor.

The other issue I found is that Calvert's declaration states that he
heard about Ms. Johnson contacting customers and offering to use NWTM designs
by February 2, 20182. Howeverr no mention of this appears in the expense
reports until a March 26, 2018 entry by Calvert ("Brenda Johnson f use of
customer data base.. Follow up with David Neu"}. The next day, Neu drafted
the demand letter3. That's over 7 weeks to respond to a serious allegation.

There is also the curious issue of the phone number Ms. Johnson used in
her email to NWTM customers: 800~504-0811. That is a phone number once
advertised as the phone number for the NWTM Springfield VA office, as well as
the office number for NWTM Custom Coin Sales°. In March, 2018 that number
routed to Ms. Johnson's phone number, and it is believed to still route there
(it goes to voicemail}.

Finally, Calvert states "I have no reason to believe that Ms. Johnson
ever set up a company...” I was aware that she set up a company back in
April, 2018. The email that Ms. Johnson was sending out came from an email
address brenda@universalproonline.com§. The domain universalproonline.com is
registered to Universal Products, PO BOX 23512, ALEXANDRIA, VA 235126. This is
the same town that Ms. Johnson lived in, per docket 227 page 29. A free
lockup at Virginia‘s State Corporation Commission shows a UNIVERSAL PRODUCTS
LLC with a Registered Agent named Brenda Johnson, with an effective date of
April 19, 2016".

 

2 Calvert states the vague "early February, 2018", but Docket 1616 page 14 shows a copy of the email being sent to
Ca|vert on February 2, 2018.

3 pocket 1929-2 page aos.

4 See https://jpo.wrlr:.org/bitstream/handie/11204/1353;'3967.pdf for "Springfleld Offlce" reference For NWTM
Custom Coin Sales Of'l"lce, see e.g. docket 1815 page 1, near the bottom of the page.

5 hooker 1616 page 14.

5 A simple, free WHOlS query on many wehsites turns this up.

7 https://sccefi|e.scc.virginia.gov/Business/SEMOB?.

CaSe 16-11767-C|\/|A DOC 1940 Filed ll/29/18 Ent. ll/29/18 14254236 PQ. 2 Of 39

Calvert Kne\r of Wagner's Plans in 2016

Someone reading the 4 declarations and listening to the May 4, 2018
hearing would reasonably believe that Calvert learned about Sierra Mint at a
discussion with Wagner in March, 2018, at which point Calvert immediately
requested a memo from Wagnera. The facts show that that Calyert knew about
Wagner's plans farther back than he implies.

From multiple reports, Calvert was aware of Wagner's intention to take
over the China business since some time in 2016. This was confirmed by Ms.
Pehl in docket 1901 on page 31, where she said that in 2016 Noxth:up told her
that Calvert found Wagner's plan to take over the China bnainess. And NWTM
CEO Bill Atalla has told mag that Calvert knew of Wagner's plan prior to
January, 2017. Even I was aware of Sierra Mint by March 8, 2018.

one employee told me that Calvert was told in January, 2018 that Wagner
was looking for a place in Dayton for his new company and recruiting people.

Further, I have been told that Wagner's desire to take over the
business was common knowledge among NWTM employees. Wagner had discussions in
person with a number of Dayton employees in December, 2018 about the
possibility of working for him.

A former NWTM employee told me on March 9, 2018 that Atalla and Calvert
were aware that Wagner was having orders shipped to his house and sending
them out from his house.

Finally, I heard that sometime around January, 2018, Wagner was
discussing Sierra Hint in detail with Medalcraft's Jerry Moran. It is hard to
believe that Wagner would share such information unless either Calvert
already knew, or Wagner trusted Moran to not tell Calvert.

The March 21 Sierra Mint Memo: Calvert Read it March 14.

At the request of the Court, Calvert filed a copy of a memo Calvert had
Wagner write after a discussion with him about Sierra Mintm. The memo is
dated March 21, 2018. However, Calvert's Trustee Invoice shows on March 14,
2018 "Call with Paul on his new companym reviewed memo"“; How could he have
read the memo dated March 21 on March 14?

 

5 e.g. Docket 1915 paragraph 10, Docket 1915 Exhibit C, Docket 1518 paragraph E, and the audio of the May4
headngat2335.

9 Atal|a has expressed to me his willingness to make himself available to the court to be questioned on any subject
m The memo is in Docket 1915 page 16, and Docket 1918 page 6. Calvert stated at the May 4, 2018 hearing at
23:35, "l've had great discussion with Mr. Wagner, l asked him to write a memo of his proposed activities post-
employment. He has given me that memo."

“ pocket 1927-1 page 35, ard entry from the top.

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254:36 PQ. 3 Of 39

Sierra Mint and Jenifer Baker

Calvert's declaration (paragraph 11) discusses Jenifer Baker, her
emails, and how she does not work for Sierra Mint. Wagner's declaration
states that he intended to hire Ms. Baker, but never did..I have no
information that suggests that Ms. Baker was ever on Sierra Mint's payroll.

However, the evidence seems clear that Wagner did expect that Ms. Baker
would work for him. Specifically, Wagner set up an small address for Ha.
Baker l'jenifer.baker@sierramint.com'), that was valid going back to at least
September 1, 2018R. Why did Wagner set up an email address for her?

I also had a former NWTM employee tell me that Ms. Baker "did work out
of Sierra Mint's office space for a time." The same employee also told me
that Ms. Baker was seen putting NWTM product in her carlr and that she was
taking it to Sierra Mint's offices down the road. Finally, from what l
understand, Ms. Baker is working remotely for Medalcraftr and Ms. Baker still
lives in Dayton.

Calvert Says China Businesa is Not Valuable

The Calvert declaration (in paragraph 12) attacks Ms. Pehl's letter,
starting with the Statement that "the insinuation that the dies in China or
the NWTM business operation using Chinese manufacturers are valuable assets
is false."

This sworn statement goes to the core of what looks like Calvert hiding
the value of the China business to help Wagnor to steal ~$SM of asaeta“ from
NWTM.

Note that despite Calvert billing over $16,000 for job costing“,
nowhere do Calvert's filed financial records break down the China sales, so
only Calvert and those he wants to know are aware of how valuable the China
business is. He labels all sales as "core operating sales", as opposed to
Hansen who provided much more detailed records“.

It is a fact that Ross Hansen and others at one point believed that the
dies in China were valuable“. Hansen stated at that meeting that "About 30

 

12 This emai| address was verified on November 23, 2018 at http://mailtester.com/testmai|.php. Whi|e some mail
sewers have a 'catch-al|' emai| address making it look like any email address is valid, Sierra Mint's mail server does
not do this (e.g. mls-spelling 'jennifer.baker@sierramint.com' rejects the email}.

13 See next section for value details.

14 A search of the Trustee and Cascade expense reports turns up $16,090 of billed expenses with "job costing" in
the category and!or description

15 See docket 369-2. Hansen breaks down sales into over 20 categories further broken down by week and month.
15 At the 341 meeting, l-iansen stated that the dies in China were worth $ZM-$¢M. and owned bv NWTM. That
valuation is likely the original cost NWTN| paid to have the dies created, not the market value. Calvert assigned the
China dies a value of 5140,000 in his "lnltial Meeting/Asset Sheet" (dated March 5, 2016, a month before

4

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254:36 Pg. 4 Oi 39

percent of our product is made in China." Calvert himself stated "There is a
great margin in [China orders]."11 Atalla told me that the China business

accounts for about $3M+ in annual sales, and records of payments to Yong Tuo
confirm thisw.

Calvert "proves" that the business is not Valuable by explaining that
he could not find a buyer. But that begs the question: why were there "no
legitimate offers" to purchase the company as a going concern if the China
business alone has ~$4M in annual sales and a "great margin"? Calvert
reportedly rooted potential buyers through Wagner”, and Wogner was himself a
potential purchaser of NWTM in mid-January, 2018%.

Ultimately, if the China business is not valuable, why did Wagner write
a business plan in 2016 to take over the China business and follow up with it
in 2018?

China Business: Actual value Around $514-$7M

The China Business basically consisted of someone taking incoming leads
and forwarding them to Yong Tuo, who would create dies and/or medals, ship
the products back to NWTM, who would then ship them out. The value in the
NWTM China business was getting loads and reordorsm. Documents show cases of
those leads being forwarded to Sierra Mint”, with no sign of NWTM receiving
any compensation from Sierra Mint.

In October, 2017 Calvert reported the enterprise value of NWTM as a
going concern to be $14.2M”. NWTM had revenue of roughly $11.5M in 2017, and
the China business accounted for roughly $4M of that“. With all components of

 

becoming Trustee}. Also, as Ms. Pehl's letter points out (docket 1901 page 30), a creditor had a lien on those dies,
and clearly felt they had some value.

"" nearing of rebruary 9, 2018 at 14:10.

18 in the 3 months before NWTM shut down, October 28 through December 27, NWTM made payments of
$340,801.60 to \'ong ¥uo alk/a Lln lung Fong isee E)dhibit 0}. At about $Z/ea wholesale and $8! ea charged to
customers, that works out to sales of about $1.3M In the last quarter of 2017 alone.

19 e.g. the February 9, 2018 hearing at 11:58, Gearin says "[Wagner] is working with prospective purchasers in
depth to convey, to communicate with them the value ofthe assets, where the assets are |ocated..." Calvert billed
on November 7, 2017 for “Discussion with Paul on possible offer and data room items." Calvert billed on lanuary
25, 2015 for ”Fol|ow up with Paul and Steven of fprospective purchaser] on sale of..." Wagner had in-depth
knowledge about the Meda|craft deal (Gearin said "l don't know, hu_t Pau| Wagner does" at the March 15, 2018
hearing at 22:15 regarding management at Medaicral"t).

z° See Exhibit A. Wagner writes "We do anticipate a buyer will purchase [NWTM] very soon. That buyer may very
umhbemwwhw“

21 As Calvert points out in his declaration {docket 1915 paragraph 13), it is "easy for someone to set up a business
contracting with Chinese manufacturers". The hard part is getting leads, the value of NWTM's China business.

22 Ranging from emai|s sent to Colwell in Januarv/February, 2018 (e.g. see EXH|BF|' B) through the Ju|y, 2018 .|enifer
Baker email dump showing referrals directly to Sierra Mint.

23 pocket 1229 page 11. Appears to be valued as of Augun 31, 2011

24 Various sources. CEO Ata|la estimated $3M. Calcuiations based on 2017 4th quarter ‘{ong Tuo payments make
54M seem more |ikely.

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254:36 Pg. 5 Of 39

NWTM valued equally, that would place the value of the China business around
$4 . 91~»125.

Boweva:, the China business was much more profitable that the domestic
buoiness%. At a rough guess, it generated twice as much profit per order as
other NWTM business. That would change the valuation to something more like
$7.3M, quite possibly higher given the great margin.

Calvert's Story of a Break-In (Dayton Art Computers)

In Calvert's declaration (paragraph 14), he mentions that rumors of
missing art computers started after an event that sounds, from what he
writes, like a burglary by employees.

He fails to mention a number of things. Two of the three former NWTM
employees that were present have told me about their involvement, both of
whom believe they had permission from Calvert”. All three employees were high
level employees, two of whom Calvert referred to as having "crucial" or
"critical" roles%. This was not a break-in; the employees had keys, and at
least one was coming in to retrieve personal items after his termination”.

Calvert said that the employees started a "rumor" about missing art
computers. Calvert fails to mention that one of the employees contacted
Calvert directly the next day with his concerns that an art computer was
missing”. And the main concern Ms. Pehl brought up is an art computer in
Kent, not Dayton31 (the issue is clouded because concerns arose about both an
art server in Dayton32 and art servers in Kent”).

Calvert writes "Concerned that former employees might try and steal
these design computers, Edgar Chacon advised me that he was going to lock the
computers up in the archive room at the Dayton facility and I approved that
protective measure.“" This is hard to undorstand. Did the computers get moved

 

25 Dividing $¢iM of China sales by total sales of 511.5M, and multiplying that by the $14.2M valuation.

26 Calvert said that the China business had "great margin" at the February 9, 2018 hearing. He says that the 5150-
5200 per die cost in China is "inexpensive" (docket 1915 paragraph 13). At about 52 per medal wholesale (see ‘fong
Tuo claim 91449}, charging 58-$10 each should indeed result in a great margin.

17 Notah|y, Calvert does not state that they entered without authorization One anonymous source who stated he
had video of the event said that one of the employees did have permission from Calvert to pick up his personal
belongings between 7:00AM-3:30PM (the employees entered later, around 7:00PM}.

28 Docket 712 page 2 ("cruciai") and docket 859 page 2 ("cdtica||y necessary").

?'° This is from information l have been given, and not contradicted by Calvert's statement

30 Docket 1927-1 page 33, third entry from the top. "Discussion with [emp|oyee} on him thinking the art computer
is missing. Fo|lowed up with Edgar and confirmed that the computers were locked up in the ARCH|VE Room.'

31 Calvert addresses the Kent sewers in his declaration, in paragraph 15, stating that the servers are locked up in
his of‘lice. However, no inventory clearly identified servers, art or otherwise, nor did his deciaration.

32 Docket 1927-1 page 33, an entry from the top.

33 According to a former NWTM empioyee i spoke with.

3° Docket 1915 paragraph 14. Docket 1927»1 page 33, third entry from the top, shows that the discussion with
Chacon was February 7, 2018, the same day Calvert was informed of the possibly missing computer{s].

6

CaSe 16-11767-C|\/|A DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254236 Pg. 6 Oi 39

before the nighttime event, or after? If before, and Calvert approved it, why
did Calvert need to call Chacon? If after, it sounds like Calvert had the
computers locked up after the employees went in, which does not explain why
the employees could not find them.

And why would Chacon have had concerns that employees would try to
steal these specific computers from a locked building with security cameras?
Dayton was loaded to the brim with equipment and inventory back then. The
story of locking up computer(s) in February, 2018 is a hard story to swallow.

Finally, at the May 4, 2018 hearing, Gearin stated {at 33:15) "...
Those valuable machines are actually secured under the Trustee's custody in a
secure location because he had concerns certain people might want to move
them." Again, there seem to be conflicts between this, Calvert's declarationr
and the expense report. Calvert said it was Chacon that had the concerns, and
the computer{s) were stored in Dayton, nowhere near Calvert.

Dayton Art Servers (Paragraph 143 : Not sold at auction.

In Calvert's declaration (paragraph 14) he states of the art servers in
Dayton "the art computers were wiped of data and sold at auction."

This appears to be either entirely or mostly incorrect. On September 9,
2018, Calvert signed a Settlement Agreement with the Hoffs. ln Section 6”, it
states "The Trustee will convey to the Hoffs title to the computer servers
located in the Dayton Facility..."

A stipulation36 signed by Mr. Neu in the criminal case against Ross
Hansen and Diane Erdmann states that Neu agrees that there are several
servers in Dayton, that "per the Trustee, primarily contain artwork files

The stipulation further states that "After October 31, 2018 ... the
Trustee may, at his discretion, delete the data from the Physical Servers",
to allow the Government and the Hansen/Erdmann Defense to access the data.
The Settlement Agreement states that the Hoffs will preserve the data "Until
such time as the Trustee has been able to copy or destroy the records,
including obtaining necessary authority and approvals from the District Court
and Bankruptcy Court." I have seen no such motions in the criminal case or
the bankruptcy, nor anything in the expense application regarding wiping data
from these servers.

From this, we know that the Dayton art servers were transferred to the
landlord, with the art files intact (not wipod} through at least October 31,
2018.

 

35 Docket 1874 page 8.
35 CRlS-UBZRA.| (Hansen/Erdmann criminal case) docket 47 page 3.

7

CaSe 16-11767-C|\/|A DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254236 Pg. 7 Oi 39

Kent Art Servers (Psragrsph 15)

One former NWTM employee recently wrote me, saying "all the computers
in Kent were never on the auction block nor was the actual server that heated
all the art from clients and the artists." Another former NWTM employee told
me this month that the art computers "were or still are stored in lwagner‘s]
garage." A third former NWTM employee told me in March, 2018 that Wagner had
the "arts drive" in his garage. A fourth told me that he took an NWTM
computer (not an art server) to his house from Kent after the shutdown, as
employees believed they might be called back to work, possibly from home.

From the information I have,r it sounds like there was one art computer
that was more important than the others (the Mac used by Fleet, as opposed to
the rest that were inexpensive Dell IBM computers). Calvert’s declaration
stated that "I have also properly secured all of the servers that were in the
Kent office which are locked up in my office in downtown Seattle." It was
Wagner that brought those servers to Calvert's office”, and Calvert does not
appear to have any knowledge of whether any of those are the Mac that Fleet
used (which I believe to be the "Kent art server" in question). Calvert
appears to be trusting that the Kent art server wes among those brought to
his office based on information supplied by ngner, the very person accused
of stealing the computer.

Calvert on Fiduciary Duties: FBI and the Inventory

Calvert's declaration {in paragraph 17) states that he "asked the FBI
to inspect the Dayton vault in Nevada upon completion of the physical
inventories." The key omission here is that the FBI had nothing to do with
the Federel Wey and Lnburn vault inventories (the ones close tc Ross Hsnsen).
Calvert did take a "Tour of operations with FBI" on April 21, 201638 (in
Dayton), 9 days after the initial Dayton inventory was completed”. However,
there was more to the Dayton inventory: many pictures were taken in June,
2016m to “confirm that inventory remained in the original vault location“".

Here Calvert claims that the Dayton inventory was an example of him
taking his fiduciary duties seriously. But how can that be, when the Federal
Way and Auburn inventories were very different? The Federal Way and Auburn
pictures were taken on "bathroom scales“", contrary to Calvert's statement at
the 341 Meeting ("We took in excess of 2,000 pictures of the inventory,
exactly where it stood, exactly how it was, exactly the way it was on the day

 

37 Docket 1925-1 page 49, 5/3/2018 entry "Move servers and iT related equipment from Paul's car into the CCG
office to store".

38 under 1921»1 page 3.

39 The Initial Dayton inventory was on Aprii 11-12, 2016, per docket 625 page 1.

m See e.g. docket 1143 pages 7-8.

‘“ Docket 1143 paragraph 1. This appears to be when some more metai appeared. See docket 1141

42 Weighing in avnirdupois ounces, not the troy ounces precious metals are weighed in. See e.g. docket 629-1
pagesZ-B.

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254:36 Pg. 8 Of 39

we walked in." They were led by a $lZU/hr accountant (versus a $300/hr PI in
Dayton). The helper was a bullion salesperson (versus a high level employee

in Dayton). There were no descriptions for pictures (there were for many of

the Dayton inventory pictures). There were no schematics of the vault {there
was for Dayton). There were lots of items in the background43 [whereas there
were not for Dayton). The FBI did not inspect the inventory (whereas they at
least looked at the Dayton vault after the inventory).

I wonder if Calvert was taking his fiduciary duties seriously on the
multiple occasions where Calvert bounced checks“, or when he took a $22K
order for silver from USGAM, but did not buy the silver or hodge (meaning
that if the price of silver skyrocketed, NWTM would have to pay much more
than $22K for silver in the future). Or when he sent $80,000 cash via UPS
(which prohibits currency shipments).

Sierra M:i.nt: Always About Custom Products

Wagner's declaration (paragraph 3) states that Sierra Mint was created
as "primary an import business for promotional products such as challenge
coins, belt buckles, keychains, etc." His memo to Calvert similarly says
"this is not so much a mint as it is an import business of promotional
products, more akin to an ASI business."

ASI_(Advertising Specialty Institute) refers to promotional products as
"logoed items like hatsr T-shirts and bags". Challenge coins are normally
given to members of an organization, and are not intended to be promotional.

Wagner‘s memo stated that he was hoping for the NWTH Custom phone
number, which is the one people would call to place custom orders. Wagner
also wrote to Yong Tuo on January 18, 2018 "Sierra is only interest [sic] in
msde-to-order import products"“.

Sierra Mint and NWTM nies

Wagner states in his declaration {paragraph 7} that Sierra Mint does
not use NWTM dies, that the Chinese vendor makes new dies.

This is, of course, ludicrous on its face: what would the Chinese
vendor make new dies from, if not NHTH prcperty? To make anything even
closely resembling the original order, the new dies would need to be made

 

43 SnapPea snacks, soap, pen, stap|er, employee spoon, other bullion, napkins, packing tape, etc.

“ e.g. overdraft charge ln docket 836, returned items in dockets 1480, 1532. in Decemher, 2017 an employee tried
depositing a $901.61 check from NWTM, but there was only $764 in the account Calvert moved $1,500 from
another account to pay the check.

"5 pocket 1531.

“°` see Exhlbit c

CaS€ 16-11767-C|\/.|A DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254236 Pg. 9 Of 39

from either the old dies or the old design. But Calvert believes both are
property of NWTM“.

Your Honor is well aware that former NWTM employee Jenifer Baker wrote
emeile that Sierra Mint could "place a reorder using your existing dies." The
Pehl letter (docket 1901, plll similarly shows an email purportedly from
Colwell stating to a potential customer of his medals "Other than the
packaging,l you should see no difference whatsoever." These, of course,
strongly suggest that Sierra Mint is using or planned to use existing NWTM
dies in China.

The medal referenced in the email chain in docket 1901 pll is a product
from NWTM's "store" ~* a design created by NWTM, and therefore copyrighted by
NWTM (not the customer}. So even if a brand new die was created, the original
design is NWTM IPM. If a new die is created that makes models with "no
difference whatsoever" compared to the old dies, how does that not violate
NWTM's design copyright?

Further, the 9 items the "Products" page"g at the Sierra Mint webeite
are all products that were created by ENHJF°. Presumably, those are all
products the company has sold and/or is willing to sell. How can Sierra Mint
make those products without using NWTM dies?

Wagner states that "the Chinese manufacturer has created new dies which
Sierra Mint has paid for." This stretches credulity »- why would Sierra Mint
pay an extra $150-$200 per order to create a new die, when a new die likely
wouldn‘t alleviate the problem“? And if Sierra Mint asked Yong Tuo to create
new dies, what would prevent the company in China from just re-using the old
die and pocketing the extra $150-$200? Finally, the sales quote from Colwell
shown in docket 1901 pll does not show a cost for new dies. so presumably
Sierra Mint is taking the position that they would simply be absorbing this
cost {and if not, wouldn't customers complain about having to pay to have
their "existing dies" re-created?).

 

"" calvert has made it very clear that lt is his opinion that ali dies belong to NWTM. And the oeose-and-desist letter
to Ms. Johnson (docket 1915 page 14) states "... your attempt to use such designs and information constitute
violations of this statutory injunction."

46 Medalcraft apparently bought the dies for NW'|'M-owned designs {order in docket 1828), despite appearing to
be a sale of dies with customer designs The sale was only for the dies. Calvert and Medalcraft are very weil aware
that die ownership does not give the owner the right to make items without permission of the owner of the lP on
them. The order was on Julyl 30, 2018, after Ms. Baker started saying "existing dies" in her referrals

‘” see exhibit D.

s° See Exhibit E comparing 3 products shown at the Sierra Mint wehsite with the NWTM origina|s. See Exhibit P
showing each Sierra Mint product and the corresponding identical NWTM product

51 riley would still be using designs treated by Nw'rlvl, which calvert believes violates bankruptcy law, per docket
1915page14.

10

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Erlt. 11/29/18 14254:36 Pg. 10 Of 39

Sierra Mint Us:i.ng Art or Design Files

Wagner's declaration (paragraph 8} states that "Sierra Mint does not
possess the art or design files that belong to NWTM."

The Fleet declaration clarifies what Sierra Mint does do: "If a
customer wants to order a design that the manufacturer used to make for
{NWTM], we will send the manufacturer a picture so it can create new artwork
or, if an art file already has been created by the manufacturerlr it can use
that file." What picture or art file is Sierra Mint using, that is not an art
or design file belonging to NWTM?

Also, there is the issue of how Sierra Mint can make the "Zombie coins"
referenced in the letter Ms. Pehl52 ("you should see no difference
whatsoever“) without infringing upon the NWTM IP in the art files or design
files?

Sierra Mint Using NW’.'|'.’M Customar List (Leads)

Wagner's declaration (paragraph 9) simply states "Neither I nor Sierra
Mint possesses or uses NWTM's customer list."

Frcm what I understand, Sierra Mint has been careful not to directly
contact customers using NWTM's customer list (e.g. an "email blast"}.
However, Sierra Mint has figured out a way to get orders somehow without a
website§.

NWTM stopped taking custom orders on December 23, 2017“. I have
obtained a copy of an email dated January 5, 2018 from Colwell to a customer,
where he gave the customer his personal email address "Just in case they shut
this email down."55 I also have an email chain from Colwell to a customer
hoping to place a custom order to be made quickly, and Colwell responded "I
can explain better on the phone. Can you give me a call?"56 On'January 10,
2018, Colwell emails a customer saying "I'm not sure yet if I'm allowed to
refer you to other companies. I'm waiting on word from the CEO."57

 

52DocketlBDlpageli.

53 The website was placed online on or close to October 27, 2018. l have been checking several times a week since l
discovered the sierramint.com dumain. Sierra Mint had "significant business" starting around Mav, 2018 {ducket
1918 paragraph 4).

54 On January 4, 2018, Annette Trunkett wrote in an email to Marty Colweli “We shouldn't be taking deposits until
we know when and if the new buyer will come through." On .lanuarv 10, 2018, Marty Colwe||'s assistant Debi
Davis, wrote in an email to a customer "At this time we are no longer doing any custom coins." On lanuarv 19,
2018, Wagner wrote in an email to Ynng Tuo "We have not been taking any new domestic/import custom orders
smceDecZ&"SeeEdanC.

55 see Exhibit F.

56 see smin s.

57 see e<hibit H.

11

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254:36 Pg. 11 Of 39

We also know that after NWTM stopped taking custom orders, leads for
custom orders were forwarded in January/Fehruary, 2018 by Fleet's mother
(also an NWTM employee) to Colwell and Balcer58 {all using NWTM email
addresses). What did Colwell do with those valuable leads? On February E,
2018, Jenifer Baker sent her personal email address to Colwells{

We know that Baker was directly referring customers to Colwell at
Sierra Mint around July, 2018 through the 6,000 page email dump. The Baker
referrals directly to Sierra Mint almost certainly started as far back March,
2018®. Those leads, as shown previously, are the core value of the ~$5M China
business.

Sierra Mint Us:i.ng NWTM Customer List (List Itself)

The main content of the home page of the Sierra Mint website61 is a list
of logos labeled "Some of Our Clients Include:" This list includes:
Cincinnati Police, Coca Cola, Conoco Phillips, ExxonMobil, The Home Depot,
L3, Lockheed Martin, Montana Highway Patrol, NPR, Oregon State University,
Regent Seven Seas Cruises, U.S. Central Command, U.S. Department of Defense,
and U.S. Department of Homeland Security.

One former employee told me that the Sierra Mint client list "is not of
Sierra Mint, but of past NWTM clients.“ Again, it is hard to swallow the idea
that Sierra Mint was able to get all those-high profile clients, and simply
appropriated the NWTM customer list.

Sierra Mint. Website: Using NWTM IP (NWTH Copyright)

One of the Intellectual Property (IP} assets of NWTM was their
copyrights. The NWTM website itself had a registered copyrightn, and
thousands of NWTM designs of products were copyrighted (although not
registered}.

The Sierra Mint websita, http://siorramint.com, is blatantly infringing
upon the registered copyrighted work of NWTM (its website) and the
copyrighted dosigns.

 

58 See Exhihit B as an example

59 see Exhibit l.

B° On March 20, 2018, l received an emai| stating that "the skeleton crew includes some salespeople who are
referring new business to Mr. Wagner's new company.“ Either referrals were made back that far, or my source
correctly predicted the future

51 see ambit 1.

62 The NWTM website had a copyright registered with the U.S. Copyright Office: TX0007342504 in 2011. See
Bmmhk.

12

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254:36 Pg. 12 Of 39

Sierra Mint's wehsite, sierramint.com, went live in October, 2018. The
website is hosted on a server that Sierra Mint has control of“} and pays a
monthly fee for. lt consists of 7 primary pages“, and a less accessible blog
section.

The main visual aspect of the home page is a "slider" image at the top
of the page that alternates between several images. One of those contains a
detailed image65 of NWTM's "Vietnam War 50th Anniversary In-Theater Veteran
Commemorative Insignia" (product #48961), superimposed on what appears to be
a stock image of the Vietnam war. Another slider has images of 4 custom
medals, at least one of which was identified by a former employee as being an
NWTM medal“. Those appear to be infringement on thc NWTM copyrighted product
images andfor the nebsito registered copyright.

The "P:oducta" page has 9 categories: Challenge Coins, Lapel Pins,
Keychains, Award, Dog Tags, Coasters, Belt Buckles, Bottle Openers, and
anc,ic“agi.ng-, Al_l, 9 have a sample image._ all 5 imang are series Q§ images
copyrighted by NWTM. Some are altered slightly, but at least 3 are exact
duplicates of the original files created by NWTM“.

0£ 16 product images I found throughout the Sierra Mint naboite, I
identified 11 an being products created and sold by NWTM, with the other 5
likely-being custom NWTM products. Those product images appear on the NWTM
website, and therefore likely infringe on the NWTM registered copyright.

The "Services” page“¢ next to "Public Safety", contains an image of 4
medals. One of these is for Chelan County Sheriff. I heard from a former NWTM
employee who said that she created that medal while working at NWTM. NWTM's
website does not display many custom medals, so I do not have a sample image
to compare it to.

The "Markating & Advertiaing" page contains a 37-word paragraph lifted
verbatim from the NWTM website69 (the NWTM page had under 100 words). Although
minor, a Google search for just the 4-word phrase “distinct shapes, crisp
finishes" from that page results in only hits on NWTM owned pagesm.

There is also a curious blog page at http:!fsierramint.comfoustom~coin-
makersvfrom-humble»beginningsf that is dated March 29, 2016. The entire bldg

 

63 They use shared heating from 1&1 lnternet, where many customers share the same server. However, only Sierra
Mint has access to add or removafiles on the website.

64 The home page, a Products page, a Materials and Finishes page, a Services page, a Marketing & Advertising
page, a Get a O_uote page, and a Contact page.

55 http:}/sierramint.corn/wp~contentfupleads/ZOlSIDTIhome_page_slider_,vietnam.jpg.

56 Che|an County Sheriff's Offlce medal at http://sierramint.com/wp-
content/np|oads/Z01SiOQ/horne__page_s|ider_san_bernadino_pd-greybg.jpg.

57 See Exhibit i.. A 150-bit SHA-l hash shows in three cases that they are exactly the same.

68 See Exhibit M for the relevant portion of the Sierra Mint "Services" page.

59 http://custom.nwtmint.com/process__coinideas.php.

m A page at NWTM, a page at Medallit, and a page at meritcoins.carn fan NWTM-owned website).

13

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254:36 Pg. 13 Of 39

post is an exact match of and NWTM webpage.u. This appears to he a "test"
blog entry, but shows that Wagner had a blatant disregard for the NWTM IP (he
could have simply wrote “This is a test entry").

Sierra Mint: 'J.'aking NW’IM'$ Property (Amazon Account)

From what I can see, Calvert was careful to never break down NWTM
sales. NWTM CEO Bill Atalla estimated that the online store accounted for
about 30% of NWTM‘s business as of the time of the shutdown”. The online
store consisted of product primarily produced in China, sold on the NWTM
website and through some other sources such as Amazon. Calvert set aside
$120,000 per year for sales tax on Amazon sales alone”. At the end of 2017,
Amazon sales were bringing in roughly $lS,OOO!mo" in high»profit orders“.

Paul Wagncr's Sierra Mint now has control of NWTM'¢ Amazon account and
taking orders from it". They are profiting from leads from Amazon. Also, some
or all of these products are listed as "Fulfilled by Amazon." This means that
NWTM shipped products to be stored in the Amazon warehouses, with Amazon
shipping them directly to customers. Although there is an allegation that Ms.
Baker transported NWTM store product to Sierra Mint's headquarters,l there is
no need to prove that: with Sierra Mint in control of the Amazon account, the
money goes where ever Sierra Mint wants, and the product comes from NW':|:M
owned product at Amazon, without Sierra Mint having to buy product
(until!unless Amazon runs out).

Sierra Mint: Using NWTM IP (NWTM Tradomnrk)

The name Northwest Territorial Mint is a registered trademark of NWTM".
The NWTM Amazon seller account that Sierra Mint controls [see previous
secticn) is keeping the name "Northwest Territorial Mint®".

 

71 https://custom.nwtmint.com/insights-and-ideas/custom-coin~makers-from~humble-beginnings.php. See Exhibit
Q for Copyscape's analysis.

n Per Ata||a's January 20, 2018 emai| to Herff Jones: " 5. Sales breakdown by areas of focus: Our academic
segment is 25% of our business, our on|ine store accounts for about 30% {exchanges, Amazon, consumers}, 45% is
custom minting."

n Docket 1163 page 47 (lu|y, 2017 Month|y Financial Report}. ". ..the trustee wished to conservative|y estimate
and reserve for Amazon related sales taxes and thus accrued 510 000 per month for reserves for such taxes...

"For example, docket 1417 page 30 (December, 2017 monthly financial report] shows payment from Amazon for
510, 628 58 on December 3, 2017, and another payment of 515,328.75 on De¢:ember 18, 2017. From October, 2017
through December, 2017, payments from Arnazon totaled over $220,000.

75 Around $2/ea wholesale from Yong Tuo, sold for about $10-515 at Amazon. Calvert stated at the May 4, 2018
hearing that the store product was primarily made in China.

76 NWTNl's Amazon seller page is at https :.f/www amazon. corn/sp?seller=AZSLK|MBBSQCIZ. The customer service
phone number is listed as 775-442-4254, which' is Sierra Mint' s main phone number.

”See Exhibit N.

14

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254:36 Pg. 14 Of 39

Not only are they benefitting from the NWTM trademark, they know that
it is a registered trademark, as they are using the "registered trademark"
symbol after the trademarked name. My understanding is that statutory damages
for willful violation of a registered trademark can be up to $2,000,000".

Misc.: Calvert, K&L Gates notions on Sierra Mint.

wagner, with roles from clc to csc to President“, should have clearly
understood his fiduciary duties to NWTM. The expense reports even show that
on March 16, 2018 Calvert had a discussion with Wagner and "requestad
acknowledgment of [Wagner's] fiduciary responsibilities to the Mint."80

Calvert was still concerned after having Wagner write the memo and
acknowledge his fiduciary responsibilities. Calvert's expense application
also includes on March 22, 2018 "Paul‘s now company Sierra Mint -- email to
David and request for help on how to best manage“" Presumably, this email was
to David Neu, who on March 26, billed for ”communicate with P. Wagner
regarding P°tential theft of designs”." On March 27, Calvert billed for
"Follow up with Mike on Paul and how best to manage."83

There is no question that Calvert was aware that Sierra Mint could be
problematic. He consulted with K&L Gates. Yet Sierra Mint has done what it
has done, and Gearin is still siding with Sierra Mint“, even after K&L Gates
discussed the possibility of theft of assets, and was asked to get Calvert to
investigate whether Wagner was using assets of the estate.

Misc.: 'Remaining Property' Included Thousands of D:i.es

In Docket 1724, Calvert requested authorization to sell the remaining
property of the estate, which "does not include any custom coining dies," and
"includesr but is not limited to the following: two vehicles, a gun safe,
refrigerators, metal detector, microwaves, a television, retail merchandise
furniture, office furniture, equipment, appliances, and raw materials." His
declaration {dccket 1725} states "The Remaining Property is of little value

 

"’ 15 usc § 1117(¢:)(2}.

79 His role as ClO and President are well documented Calvert expected Wagner to sign the Production Manager's
Emp|oyment Offer as "Paul Wagner, Chief Executive Oi"ficer" around September, 2016 per docket 712 page 5.

“° bucket 1927-1 page 35, rust entry dated March 15, 2018.

31 pocket 1927-1 page 35, dated March 22, zola.

53 This may have been in relation to Brenda iohnson, as Calvert bitled for “Brenda Johnson l use of customer data
base.. Follow up with David Neu" on March 26. But Calvert's declaration states that he found out about Ms.
iohnson's use of the customer database in early February, 2018.

83 pocket 1921-1 page 35, rim entry dated March 27, zols.

B‘ At the November 15, 2018 hearing, Gearin states at 5:55 "... issues about Wagner's misappropriation of assets of
the estate. l think we‘ve looked into those. What l'm trying to tell the court is there is no evidence that Mr. Wagner
tried to misappropriate assets of the estate." Around 9:40, he reiterates "We are telling you, this did not happw."

15

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254:36 Pg. 15 Of 39

when compared with the majority of the estate's physical assets, which I have
already liquidated". The motion was granted on July 10, 2018.

In August, 2018 and 0ctober 2018 Holabird Auctions auctioned NWTM
assets. A Holabird employee told me that these items were "on consignment”,
and that "The August 2018 and October 2018 auction proceeds for those NWTM
items, minus auctioneer's fees, go to the NWTM Trustee." A further auction
will be held in December, 2018.

The October, 2018 sale included "the Medallic Arts/Northwest
Territorial Mint Reference Ingot Collection%". The December sale includes "a
massive offering of token dies (henoe the neme) from the Northwost
Territorial Mint Liquidation.°“'

Misc.: D:l.e Settlement Protocol

Starting late May, 2018, Jenifer Baker sent emails to customers with
erroneous information about the die resolution protocol.

At the July 6, 2018 hearing at 52:35, Calvert said that the die
resolution was discussed at weekly meetings. Gearin reiterated this at the
July 27, 2018 hearing at 19:46, and Calvert did at 27:50.

What was not well disclosed87 was that on May 30, 2018 (a Wednesday),
there was a 30 minute conference call with David Neu, Deniae Lentr, Calvertf
Wegner, and Jenifer Bekeras regarding "die protocol settlement prooeos". Ms.
Baker started sending the emails that same day.

Also not disclosed was that on May 31, 2018, Denise Lentz reviewed an
email from Ms. Baker "regarding revision to notice." That day, Ms. Baker
changed the wording in her emails from "The court has approved a fee for the
ownership transfer in the amount of $300.00 per die."39 to "The court has
approved the settlement for the ownership transfer in the amount of $300.00
per die",90 changing "fee" to "settlement." This strongly suggests that K&L
Getea received a copy of the erroneous emeil Ma. Baker was sending, the day

after she started sending it.

Calvert stated in a declaration that he first learned of the erroneous
email on June 19, 201891 (that is the date the "Motion to Enforce a Prior

 

as https://nnp.wustl.edu/ilbrary/periodica|/S16787 mentions the collection, but not when it will be auctioned.

as Per a press release at https://www.einpresswire.com/artic|e/468693048/ho|ahlrd-s-five-day»to-dle-for~auction-
dec-5-9-in-reno-nevada-wlll-be-packed~with-approxlmately-3-500-dlverse-|ots.

87 At the luly 6, 2018 hearing at 52:35 Calvert discusses weekly Monday meetings, then referring to a conference
cal|, that to me sounded like the weekly meetings were conference calls. '

83 Docket 1929-2 page 845, 4th complete entry from top.

89 See e.g. docket 1781 page 13.

9° See e.g. docket 1782-2 page 4.

91 Docket 1754 paragraph 5: "Gn lone 19, 2018, l learned for the first time that the employee had sent an small to
74 customers in response to their inquiries, that contained the false lnformation..."

16

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254:36 Pg. 16 Of 39

Court Order" that brought this to light was filed). Yet somehow on Jdne 18,
2018 he billed for "Follow up on wording of communications with dies
customers Sale of Assets”“. As reference, I wrote a post about this issue on
June 15, 2018, making it unlikely that Calvert did not find out until June
19, 2018.

Misc.: Calvert‘s Crazy Accounting

Calvert apparently creates the Monthly Finaneial Reports by hand. Take
a look, for example, at payments to China vendor Yong Tuo”. The payment type
appears in different months as "WIRE", "DC", "Wire", and "WIRE DC". The
"Payable To" appears in different months as "LIN JUNG-FENG", "LIN JUNG~FENG
2553", "LIN JUNGFENG 2553", "LIN JUNG FENG 2553", and "LIN-JUNG". In two
months the figures appear as negative numbers, in the rest as positive
numbers. The description appears variously as "THIRD PARTY SUP?LIERS",
"COGS", "AP Vendor Paid", and "AP VENDOR PAID".

In a similar manner, payments to Springfield Office Center appear as
"SPRINGFIELD OFFICE CENTER", "SPRINGFIELD", "SPRINGFIELD OFFICE", and
"ATLANTIC REALTY ASSOCIATES, INC". The categories for those payments appear
as "RENT", "BUILDING RENT", ”PREPAID EXPENSES", "UTILITIES{TELECOM", "Prepaid
Expenses", "Rent payment", and "Bldg Lease Pmt".

Likewise, payments to the Dayton landlord appear with descriptions of
"RENT NEVADA", "RENT DAYTON, NV", "RENT", "NV RENT", "Bldg Lease Pmt", "AP
VENDOR PAID", "LEASE PMT FOR NEVADA", "NV Lease Pmts {2)", "Rent“, "Lease
Payment", and "Lease"-

1‘-\1.‘30,l Calvert labeled payments from Amazon (presumably for "store"
product) as "Custom Customers _ Several." Here, he is not distinguishing
between store product {designed by NWTM and stored to sell later) and custom
orders (designed by a customer, and only shipped to that customer).

These descriptions are obviously updated by hand each month, and given
their extreme inconsistency, make it very difficult for someone to follow the
financial reports. How much time does it take to hand-enter entries that
could be generated by a computer? Why is he not using computer generated
reports?

Misc: Unsubstantiated nllegations

NWTM CEO Bill Atalla told.me on March 20, 2018 (in reference to a post
I wrote about the Brenda Johnson email to customers) "Our East coast
salesperson Brenda sent out that letter and Paul provided the art files

 

92 Docket 1927-1 page 39.
93 see Exhibit 0.

17

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254:36 Pg. 17 Of 39

access." That said, in my one phone call with Wagner94 (on March 16, 2018 -
shortly before the date of his memol, he told me that he had not spoken to
Brenda Johnson since her termination in December, 2017.

l have heard that skeleton employees Edgar Chacon and Jenifer Baker
consider themselves a couple. Chacon reportedly brags about his criminal
record”.

Calvert started a business Northland Fisheries Group, LLC in 2009. The
business became inactive in August, 2018 because Calvert failed to file the
annual report. However, LLC members and/or employees include Tod McDonald and
Jody Cannady {who have together billed NWTM over $BOOK via Cascade Capitall.
One of the other members was Terry Cosqrove, who went to prison in 2017 for
embezzlement (as a "seasoned financial predator"). Another member is Bruce
i'Iu].lJr an Bellevue, WA attorney who was disbarred in 2013 for embezzlement.
All the other members were referred through Hull and currently use the
services of the disbarred-attorney%.

M:i.sc: Finsl Pieces

In_ J`uly, 2018, m paid Edgl.: Ch\con $ZLZ,BQ&»BE deliverith al "hplqyee
Expenses."91 In Angust 2018, NWTM paid Chacon $26,292.84 described as "Exp
Report"”. l cannot find these expenses in the Income Statements. These
payments appear to be in addition to payroll and his severance payment.

Shortly before preparing this letter, l found out that Cnscade Capital
had Edqar Chscon (who has a criminal record, as mentioned in the previous-
paragraphl ship $_BD,ODO of cash via UPS in early July, 2018”. UPS lists
currency as a prohibited itemm°. Another smaller cash shipment was made in
early i'iugust,t 20181°£.

Around August 28, 2018, Chacon made another cash shipment, of an
unknown amount. This time, the shipment was made via FedEx, rather than UPS.

 

94 He called me on March 16, 2018 at 6:50PM EST. l believe he got my unlisted number from .lerry Moran of
Medaicraft, who l gave the number tor¢days earlier.

95 He reportele brags about activity in New Orleans, but all | could find was CROY»OBES in Washoe County, NV
from 2007.

96 Most of this can be seen by looking up Northland Fisheries at https:]/ocfs.sos.wa.gov and iooldng at theiilings
there, and researching those individuals

37 8 different payments, in docket 1846 page 34.

93 Again, we see Calvert's ever-changing accounting c:.'it\=:gor\\ll names. These were4 different payments in docket
1887 page 34. This ls ln addition to the court authorized severance payment

99 See docket 1925»1 page 52, first 7/11/2013 entry. This was on income Statement for Ju|y, 2018 as "Asset Sales -
.lunk' Scrap". The $99.00"Deposited Cuf‘rency €harge" from KsyBank (docket 1846 page 47) confirms an $80,000
cash deposit (KeYBank charges $.18 per 5100 over $25,000 cash depositedl. Who pays using that much cash?

m https://www.ups.com/us/en/help-center/shipping-support/prohibited-items.page.

m See docket 1925-1 page 53, last 8}7/'2018 entry: “UFS package with check and cash for items sold.“

18

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254:36 Pg. 18 Of 39

The package was received by Cascade Capital on August 29, but was damagsd,
bloz .

with missing cas

This also shows that NWTM received a cash payment of $80,000 in July,
2018 for scrap. This exceeds the $10,000 limit, requiring an IRS Form 8300 to
be filed within 15 days. I have seen no sign of such a form being filed in
the expense applications. Ironically, Calvert is well aware that this is what
Ross Hansen served his prison time forw$.

Misc: Gearin Controlling Creditcr Voices April, 2016

On April 5, 2016, Tracy Law Group filed an Emergency Motion to retain a
CRO for NWTMM€, filed at 5:31PM. On April 5, 2016, Gearin communicated with
Tracy Law Firm about objecting to hiring a CROM5, presumably on behalf of
Calvert as his personal attorneyms. Within 24 hours, the U.S. Trustee filed an
objection with the court, and the proposed CRO withdrew from considerationw?.
On April 8, 2016, the U.S. Trustee requested Calvert be the Chapter 11
T_ru_st_eel°B ._

Gearin says that he was contacted by 4 creditors via telephone, and “At
their request, 1 appeared on their behalf at a hearing held by this CQurt on
April 7, 2016, for the limited purposes of stating their preference that a
chapter 11 trustee be appointed in this case." He does state that he informed
the creditors that he intended to seek to be the Trustee's counsel, and did
not charge the creditors.

This stretches credulity. How did 4 creditors all find out about the
hiring of a CRO, all knowing enough to want to object to it las opposed to
asking "How do I get my money?"], and all choose Gearin to contact, all
within less than 48 hours after the motion was filed? And why did Gearin, as
Calvert's personal attorney and proposed attorney as Trustee, represent these
4 creditors for free? How did the creditors come to the decision to object to
a CRO? Would Gearin have helped them for free if they supported a CRO? Are we
really to believe that these 4 creditors requested Gearin to appear on their
behalf at the hearing, without Gearin at least offering to do so first?

 

m See August 29, 2018 entries for Caiiiert [docket 1927-1 page 41) and Cascade Capital expense applications
[docket 1925-1 page 54)~

m3 calvert stated at me 341 meeting eha sss nassau “was charged witnesses ames isso" caivan's
"taiking points" for the meeting include further details (docket 46-1 page 16 in CR18~092RAJ (Hansen/Erdmann
cnnuna|caseh.

*°4 packet 12.

ms Docket 639-3, page 3. Tracy Law Group bills for "Multip|e e-mails and phone calls with M. Smith, S. Aebig, M
Gearin... re motion for CRO, objections thereto, case status."

ms This occurred before a ¥rustee was to be appointed On Aprii 12, 2015 Gearin wrote "K&L Gates currently
represents Mark Calvert individual|v, and Cascade.,." Docket 57 paragraph 5.

107 Dockets 25 and 29.

‘-°*- pocket 43.

19

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent..ll/29/18 14254:36 Pg. 19 Of 39

Misc: UCC Attorney

What happened with the unanimous vote109 by the UCC on February 10, 2017
to audit Calvert's books? The word "audit“ does not appear once in the
expense application for the UCC's attorney. On February 24, 2017, Northrup
did file a motion to hire a financial advisoru°, that never did any worknl. On
the same day Northrup filed that motion, Northrup also emailed Calvert and
Gearin asking about some rumors, stating "Thsre is at least one Committee
member who apparently swallows this garbage ... the atmosphere is toxieln."

Also, why is a member of the UCC filing letters with the court by
herself, getting attacked by the Trustee's attorney at hearings without
backup from the UCC‘s attorney, and yet the UCC's attorney that has billed
$384,137.00? The application includes lots of correspondence to/from Pehl,A
but they end January 11, 2018. Having a UCC member write directly to the
court is one thing, but there is no sign that Northrup ever addressed the
issues she brought up, or worked with her for future filings/motions.

Ms. Pehl stated at the February 9, 2018 hearing that the UCC has been
blocked through normal prooedures. Bill Hanson corroborates this in docket
1405 page 1, "Effectively the Committee was rendered voiceless but its vote
conforming to the Trustee's position was always demanded."

Then, there is the issue of the UCC co-chair being asked to resign by
Gearinu3. Why was Gearin, the Trustee's attorney, asking Hanson to resign?
Shouldn't Northrup have handled that? It seems clear that Hanson did not
resign voluntarily.

I would be branded as a conspiracy theorist if I suggested that
Northrup was effectively working for the Trustee and K&L Gates. But from what
has been presented, it seems that the UCC's attorney was making the decisions
for the UCC. If Ross Hansen was indeed feeding the UCC members garbage and
making the UCC toxic, and as a result the UCC insisted on an unnecessary
audit, does the UCC's attorney have a right to overpower their decision?
Shouldn't the UCC's attorney respect their decision (giving reasons it may
not be advantageous}, file a motion, and let the Trustee decide if he wants
to object? Perhaps I just have curious notions of the legal system. lt seems
clear from my readings of Ms. Pehl's filings and Mr. Hanson's filings that
the UCC would have performed a full audit of Calvert's books if they did not
use the services of an attorney. Where might that have led, in early 2017?

 

mg See Peh|'s ietter in docket 1901~1 page 6, numbered page 39. This is supported by docket 1405 page 1, where
ex-chair Bi|l Hanson states "The committee aiso voted to demand a forensic audit of Mr, Calvert's books".

m Docket 918, order approving in docket 920.

m No work was done as of September 2017 (see e.g. docket 1201 page 11], and no administrative claim was filed.
m Emai+ dated Februarvz¢i, 2017, izzsPM.

m See Hanson's statement in Docket 1405 page 2 ["Mr. Gearin insisted that l resign"i, backed up br Gearin's billing
on March 21, 2017 for "Cai| with B. Hanson regarding creditor committee issues inciuding resignation from
committee".

20

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254:36 Pg. 20 Of 39

Misc: Why did NWM Shut Dotm?

NWTM-clearly had cash flow issues at the end, as they were taking $ZUK
customers orders in November they knew could not he fulfilled“°, and bouncing
checks in Decemher.

NWTM shut down on December 27, 2018. However, things seemed fine up
until then. On October 3, 2017, Calvert filed a status report, showing a
$14.2M value for the company, and ends the report with "The Trustee remains
optimistic that the company will grow...l“" Atalla wrote things like "The
outlook for this company is realistically bright" and "I am Very bullish
about Medallic Art." In early December, 2017, employees were told they were
going to get a week paid vacation the last week of Decemberns;

Shortly after the shutdown, in January, 2018 NWTM CEO Bill Atalla wrote
to prospective purchaser Herff Jones "At this moment sales orders are piling
up due to our new products, new verti<.;~'d\ls=:¢ll new corporate amounts and
marketing programs maturing. We have a backlog of $750K+. Typically our
backlog would be around $BUOK at the beginning of the month so our programs
are showing their effectiveness across our sales organization."

Misc: NWTM Had Terrible Cash Flow in Octobar, 2017

At the end of the day on October 12, 2017, the general operating
account appears to have had a balance of $-92.5411". On October 13, 2017,
Calvert accepted a $25,830.00 bank wire from Mauan lnvestments for a customer
orderlw. Calvert refunded the $25,330.00 on March 7, 2018, about 5 months
laterlw. It appears that like with the USGA incident, Calvert was taking
orders from new customers to pay for orders for old customers.

Misc: Calvert Siding with Medalcraft

lt was clear to see with the Medalcraft and May bids for the Medallic
assets, Calvert preferred the Medalcraft bid, for good reasonsn°. Calvert's
opinion improved drastically from October, 201?, when he started to blame the

imminent d_ownf_all of the company on Medalora£t's violation of their

 

m See docket 1581 regarding United States Go|f Association November, 2017 order.

‘~" pocket 1229 page 14.
m A conspiracy theorist might suggest this was an intentional lie, since most employees did indeed take that last
week of December off, but at the request of Calvert, and being required to use vacation time.
“i ay stages balance dr eede anne day samemha= 30 aaa adding deposed rhrdughoadadr 12 2017 add
subtracting withdrawals through October 12, 2017 (depositsfwithdrawa|s from docket 1309). The balance
according to the bank was likely above 50 due to several uncashed checks (a/k/a "float" - is that legal?).

18 Docket 1309 page 49 confirms itwas a bank wire, and docket-1309 page 30 continue itwas for a customer
order.

19 Docket 1506 page 30.

2° e.g. Medalcraft has facilities in piece to immediateiy process orders.

21

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254:36 Pg. 21 Of 39

contractul. Mr. May's highest bid for Medallic assets was $1.25M, a full
$250,000 more than Medalcraft's purchase price.

At least 3 potential purchasers of major NWTM assets reported not being
able to get Calvert to return their callsnz. Gearin took a $100,000 deposit
from one of them to-huy the Medallic dies, and-Calvert apparently never
informed that buyer of the Medallic auction. How can you auction goods that
you have taken a deposit for without letting the depositor know?

The real question is why Calvert would ignore the opportunity to
increase his billahle hours land potentially increase the sales price of the
company) by not talking to potential buyers, yet he has time to answer
"hundreds" of phone calls from creditors confused by my websiteu3.

Conclusion

This case is quite unfortunate. It started with what obviously was
theft of millions of dollars of metaln4. However,r it looks like NWTM ended up
losing about $lOM of value in a hit over 3 months.125

Unlike Calvert, I am not a Certified Fraud Examiner or a licensed

Private Investigatorus, and unlike Calvert and Wagner, I do not have access to

internal NWTM documents. Imagine what this letter would look like if I did?

Sincerely,

Joshua Gibbons

 

m ln docket 1229, Calvert pins cash flow issues to poor performance of a salesperson in Apri|, 2017. This was

discussed in the August, 2017 monthly financial l'ei:\ortl where Calvert was considering legal action against
Medaicraft (although not identified as Medalcraft until later}.

122"The Trustee refused to return communications from Fred Holabird in 2017" (docket 1533 page 51), and two
potential buyers who contacted me.

m july 27, 2013 hearing ar 32:25.

m This has not been proven in court, but millions of dollars of stored metal is missing, with no explanation
omnnmvtothetgkahmndudonot&mh.

m The difference between Calven‘s $14.2M valuation in October, 201$ lDocke-t 1219l and the cash received
($1.95M lndustrial Assets sale, $1.DM Meda||ic sa|e, 5100K NWTM die sale, plus misc. other items).

w CFE per Calvert's declaration in docket 375 paragraph 5. PI per Washington State Pl license #4143.

22

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254:36 Pg. 22 Of 39

EXHIBIT A

[Email from Paul lllagner to Chines,e vendor Yong Tuo,, January 16,, 2,018]

Elnm:, Ea_l.ll..W_agncr

DIhe: 2018-01-16 10:15

roe H

Subjecl:: Chinalmport Jan 15 2018 - \'T.xlsx

YT,

We regret to inform you that Northwest Territorial Mint (NWTM} is going out of business As
you may already know NWTM filed for bankruptcy protection in April of 2016. Since then, we
have struggled to continue the operation given the difficulties in cash flow. In the past few
months, we had hoped for opportunities offered by outside investors and buyers to come to
nuition but so far to no avail We do anticipate a buyer will purchase Northwcst Tcrritorial Mint
very soon. That buyer may very Well be myself, still too early to know if this will happen or
not.

l_n any event I’ve attached a Schedulc of purchase orders that l will likely nccd to execuch on._
Please conlirm, for each order, the status for each a) do you have the purchase order, b) when
you think you can fulfill the order, and c) confirmation of What I have for the cost of each PO.

Of course we will fund in advance of your shipment Ihave roughly another dozen or soorders
that I Will need to get quotes and artwork completed very soon.

S'i'ncerely,

Paul Wagner
President,_ Northwcst Tcn'itorial Mint

23

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Enl. 11/29/18 14254:36 Pg. 23 Of 39

EXHIBIT B

lL,ea,d forwarded from K§rtnyJean E`leet_ to €;Qlwellg C<;:r to Jenifer Ba,ker]

Flom: KalhyJaan Fleet

Sem\im¢: Thumday, Febmaty 01, 2018 11:16:01 AM

Tor Marly Cu|we|l

Cc: Jenifer Baker

Subject: FW: Cnin order - Ministarof defense o‘f Ftnland

m_ Kolikmskannausmtanwnikuuzm&.pdf Mhisler of defense colo mode|l.pdf QP 2178(2} Jaa|dro|\ Minisiry of Defenca of
' F|nland.]pg Coin_side‘l.ipg Coin_sidez.}pg

Kathy]ean Fleet
No!'thwest Terrimrial Mint

me: Teea.lsoh.lma@defn'lln.fi [mai|to:Teea.Isufuorna@defm&n.H]
Sent: Wednesday, January 31, 2018 10:28 PM

To: Dist - Cusmllnfo; Dist * Cuwumer Servlce

Sl.l|_ljicthL; CQiander- Mini§t&rofd€fel|€€.nfl=`lnbl'|;l

DEB!' Sil'$,

l’ve sent the message beiow to Ms lont'mson's e-mail as she has worked with us previously and have not received any reply
from her.

Could you help with the request beiow? We would need to place an order for coins. is the model “QPZI?S" the one that
produces coins as in the photos?

Kind regards,
Teea lsnluoma

Teea |so!uoma

Johdon kansainv§|isen asloid»en sihteeri - Assistant for |n'cernationatAffairs at the Executive Off|ce
Puo|ustusministerir§ - Ministr\f of Defence of Finland

P.O. Box 31 {Ete|&iner\ Makasiinikatu 3}

F|-00131 Helsinki

Tel. +358 295 140 110

teea.iso|uoma defmin.fi

htt : wwwrdefmin.fi

 

1918-2018

§

p l l ¢i|rln
Fbm$n'|il'limt
WhmofDefenu!

 

 

 

24

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254:36 Pg. 24 Of 39

EXHIBIT C
[Email from Paul Wagner to Chinese vendor Yong Tuo, January 18, 2018]

Fl'um: P |

ones 2018-01-19 fl?:.?.¢t.

1'0: ]'I

Subjecl:: RE: FW: woolmport Jan 15 2018 - ¥"F.)dsir

We wired you $12,000 this morning. l think I'Il have the hinds to wire you the balance
tomorrow or Monday. We've had quite a bit of success completing our domestic orders that
were in the pipeline and getting cash receipts for those orders Aithough we terminated
employment for the majority of the NWTM staH`, we retained a skeletal crew for clean~up
purposes We have not been taking any new domestic/import custom orders since Dec 23. We
have taken some orders for stock that we still have inventory for. However, I suspect that will
stop in the next week or so.

charding the state ofNWTM. We have a brand that we've run under the name Medallic Art
Cornpany . This business has been around since 1903 and is the jewel of the company. Medailic
was the cornerstone of our domestic production All ot` our dies we store in Nevada, along with
the archives, some equipment, web site, etc has been sold to another business lt was an asset
sale meanings they don't plan to run the business where it is. It will be moved out of state and run
by the buyer. The deposit from that sale, expected next week, should pay for the cost of shutting
down the operation in Dayton.

NWTM equipment will be auctioned around the end of Pehruary of this year.. The brand,
NWTM independent of Medallic is dead. NWTM is synonymous with the bullion business that
originain caused bankruptcy in 2016. We‘ve tried to sell it, but nobody wants it. The only
interest at present is the equipment This is where I see the opportunity for Sierra. At a
minimum, it keeps commerce going and employs a few people that would otherwise be out of a
job. I might have someone that wants to pick up the NWTM stock business that is mostly
military driven, but that's not where Sierra's business is at. Sierra is only interest in made-to-
order import products, not the "stock" business

Best,

-paul

25

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254:36 Pg. 25 Of 39

EXHIBIT D

[S_ie_rra Mint 'Pro.oluc:.ts.' page., s.ierramint_c_om!prod.uc,ts, 21 Nov 2,018,],

¢775} 442-4254
MATERiAL ANU FlNlSHES SERVlCES MARKET|NG 4 ADVERTIS|NG

GET A QUDTE CONTACT

 

   

Frorn traditional chaf|enge coins to eornmemorative label pins or dog tags. we provide a wide array al products to recognize the service and
work of oihers. Get something unique to your squad, unit mission or bases

Cha|lenge Cotne Lapel Plns l(eycha|ns

 

Awa rd

Coasters .

   

Belt Bucl¢les Bott|e Openero Packaglng

     

26

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254:36 Pg. 26 Of 39

EXHIBIT E

[Qana_rison of 3 Sierra Mi.nt 'E;Qduet_ Eage' i_r_rie_ges to N_\ii_'JIM_ i_r_ci_a_qesl

Sierra Mint Image NWTM Image

       
      

`\

_§. ..

 

GoNzALaz one

y s-
_#_l

   

 

      
 
   

\W_..\, h'-‘"
vs -r .`

- B'~"`Ym>§?i'n

      

 

27

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254:36 Pg. 27 Of 39

EXHIBIT F

[Emaiml_ front l!'.i_ari;y C_c_>l_we_LL to customer with Coi.uell's penson,al cornell eclc_h;esal

From: Many CeMeII
trent ttme: Friday. January 05. 2018 5:46:28 PM
To: Brad “mahoo.com) m.coln>

Suhject: new emait
AMM: Mariy Coiweti.vcf

 

lust incasetheyshutthlsemeildown,lhave anew personalemail: no t

 

 

Nll'!y CQ\I¢"
Nm'thwestTen'itorill Mktt
mf¢€¢°¢ 01 SII¢$

Ml 843-383

fn$] 461-7331

t??$l wm Fax
Maltymm.¢om

 

 

 

 

28

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254:36 Pg. 28 Of 39

EXHIBIT G

[l~;ma,i_l front Col_w_e_l_l_ a_f_te; NWIM stopped te.l_<_i_r_l_g custom ordetel

me Marty Culwal
aunt um: l~lond=ly. won 08. 2016 t2:50:52 H\¢l
To: Joah Ghambors <josh@moonmamh.oom>

wh BE: RM\QWBW
Aml:hm|hh= Mal'|ydeolB.vc.'f

q can explain better on the phone. Can you give me a call?

 

M€olwdl
Norr_h\nsl territorial Minl
plymorofsal¢s

mdu-§§
main-1331

975 M-Emi Fmt
Wm!m|ntm

 

 

none Josh Chamhers [malltorjosh@moonmard\.mm]
sum Monday, lamont GB, 2018 9:10 AM

Tn: Marf'! Coiweti

subject RE: Refenal - mate Recwesl:

mw.mny?

MMB IFOUNDER 81 C£O l' IBCIUIM¢"
MFM."D.M” l watchile

on Jan 5. 2018. ms m -0600. Many cowen <_MM, mm

l'm Expecting a ves. But l have to check to be sure.

 

'M.¢ canal
llorth¢lcstl'¢rrihodall|ini `
meant ofSaies .'

mMB-BBS'\

915 461-1331

msi simons Faz
nnhnmt_mm

 

 

 

 

Rm::MChambers ltto:
Sent:FridBv.Jawerv 05,2018 11:01AM
'Fo:MartY€oMeH
Suhjaet:RE:Refenal-thkeq»_st

Thanl¢s, Marty. ls more a chance the deadline lsn‘t doable? l mven't contacted any other vendors vet. but

mm IFC|L|NDER£C»ECHIID°N IAI\CM
mm|MM.QH rw.¢?o.nu$ r dawson

On Jarl 5. 2018. 11:34 A.M -0600, Marty Colwel anmlhl.,onrrp wrote:

'rhan;;s losh. l‘ll get this off to the vendor and ask for a rush schedoie. l should hear back early next week.

29

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254:36 Pg. 29 Of 39

EXHIBIT I-l

lEm_ai_L from QolaeLL stating that he cannot yet refer to other eonpani_ea]

me: Marty Colwell

Sel'll-' time: Wednesday, January ‘lB. 2018 10:58:14 AM
To: Lindsoy Mayfietd <lindsey.maytiold@oao.oom>
Buble¢f: RE: coin design for review

mohmente: Marty Colwolt&.vcf

Probably not. i'm riot sure yet if |‘rn allowed to refer you to other companies l'm waiting on word from the CEO.

 

M¢."Mw¢ll

. Nerltmest territorial taint
Buedor o'f Sales

m ets-sess
¢775) 461 -733!

{Ti§} 246-am Fa:
Marly°nutmild.€om

 

 

 

me: Lindsey Maylie|d [mailto:lindsey.mavlield@caa.com]
Sent: Wednesday, Januarv 10, 2013 ?:57 m

To: Marty Coiwe|l

subjects RE: coin design for review

Martv.

Whal:is the production timeline on oorstyle ofcotn'rwe needthem in F|orida bry-Fehruaryz. ‘l-`hat's 334 weeks Do
little time to wait for your new ownership?

Thanks.

Limli€'l Maflleld, CMF 1 CAA $ports
3652 South Third Street, Suite 200
Jar,ksonville Bea¢:hr FL 32250

c. 949.872.6707

30

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254:36 Pg. 30 Of 39

EXH.T_BIT I

[E;r_me_il_ f_l;Qm_ Jen,;fe; Ba.ke:; to CQleteLl w,iJ;h, h,e; personal eme_;L a,¢;ls:i;ess],

From: Jenifer Bakor l=*@gmaii.oom>
Sqnt_iime: Thur&da¥._Fehmry 08,72018 6324:12 PM
To: Marty Co|we|l

Sub|eot: test

31

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254:36 Pg. 31 Of 39

EXHIBI'I' J

[Sle;re Mint; h_or_r_lep&g€¢ ll‘L'JZLZ':,/‘,r's,;L.e_;J;E!L,I_lliwni;..QQIJLl acreen_s_b_ot t_a_\_l_c,el.'l. 31 Nov 2018]

(rra] 442-am
much unwillinli ml mmlm\lll'\'l!lm €EVLQ'Ml W||Tlcv

 

Wh¢'d\|labo

Lat us bring your ideosto life.

 

1006

~s
§ w F'-"°” $iiw-'=Q

 

32

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254:36 Pg. 32 Of 39

EXHIBIT K

[NWTM weneite {"inine Stol;e - ZQl_l Upda_te"i Copyz;i_gh_t_ ;egi_et:;e.ti_on]

Type of Work: Text

Regietration Nnmber / Date:
TX0007342504 / 2011-03~25

Application Titlei Northweet,Territorial Mint - Online Store - 2011 Update.
Title: Northwest Territorial Mint - Online Store - 2011 Update.
Deecription: CD-ROM.

Copyright Claimant:
Northwest Territorial Mint, LLC

Date of Creation: 2011

Date of Publication:
2011-03-11

Nation of First Publication:
United States

Authorship on Application:
Northwest Territorial Mint, LLC employer for hire;
Domicile: United States; Citizenship: United,States,
Buthorehip: Entire online work consisting of text,
artwork, photographs, and compilation.

Pre-exieting Material:

Previously published materiale, namely text, artwork,
photographs and compilation; and depiction of logos of
military branches, government agencies, or profit- and
nonprofit corporations, and units thereof; or to the
depiction of historical photographs.

Beeie of Claim; text, artwork, photographe, and,compiletion`
Copyright Note: C.O. correspondence.
Names: Northwest Territorial Mint, LLC

Northwest Territorial Mint

 

33

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254:36 Pg. 33 Of 39

EXHIBIT L

[S,h,ow.i_nq 3 Sierra Mint nebsite files enact duplicates of NNTM files]

The Sierra Mint "Products" page has large versions of the images, in addition
to the "thumbnails" displayed. Three of them are exact duplicates of NWTM
images.

The Sierra Mint files are all in the 'http:/fsierramint.com/wp-
contentioploadszOlB/O§/* directory. The NWTM files are all in the
'http:ffstore.nwtmint-com!images/produotsf directory.

Sierra Min£.name, NHTM name SHArl hash

Awa rd____big . j pg FEAA]; 3A8 3011193'9€“3'8'1')2 l 9 1 4 FCDOD}_ Z'B'E‘DBCB'FSEJ.
3698_big . jpg FEAA13A830A959c3802 1014FcDon128EDscBF6E1

BeltBuckle__big}qu ABF1E9342072EBAC54D75F38332034447EE8209D
BSBE_“big.jpg ABF1E9B42D72EBAC54U75F383320B4447EE82090

coins-USS~Reagan.jpg 5E9873544387035BCCOF08E6199112779E315BSB
1683;_big.jpg 5E987354438703BBCCOFOBE6199112779E315B5B

All 3 Sierra Mint files have a SHA-l hash matching a file on the NWTM servers
(filee dated 2010r 2007, 2016). This shows that Sierra Mint copied the files
from the NWTM. The odds of two different files having the same SHA-l hash are
astronomioal.

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254:36 Pg. 34 Of 39

EXHIBIT M

[S,cre.ensho_t o_f relevant portion of Sierra Mint ’S_errric.e.s.' L:r.ac“r,e.,L
http: f /sierramint . com/ services-presentation/]

Reoognition a Reword

~ri!lr r-'_rr\ ' rr_~oog=w.r.n rr~‘rri .' '.~r:r.'rrrl: p'.:)r‘l crs rn ;_) usc our mow il*'»'i-,r m l'rKF;Cf U“f‘»' '1`:9‘=`1 il‘¥f="i \’J>' C""!-"‘GYL"":

 

f`,'.'=rr;i"(s=rr

 

o iqug:moot rand prur|ur;tiv'f',», W.'-t worry orgor‘.rrtst:o‘r-. io§ ro \_\ " = 'ir!_,-¢r t-rrrr_r.oyoo;: tnruog*r recognition programs k or never hud

  

' 4 etlrdor\tr- morribe:ro of too rr'ri|rt(:r~,l ur first !cspon;icr~‘- ";- mount

 

mm fri 'r):UL‘-,: to .*)*',‘§§Lr\ 'r`-`r!"'r. ~`-?<.‘ccrgr`r§lrr'l';j err ima ruli'\;_i r

lCl L"-."lf?O'_-I`Ci§rt= =“‘CWJ w-Jl'* l'i<':rf,‘~'v~\) ioyo!€,r, crc-oro r.r scrr;\_. -‘ry:#r .o.'__j`r:g rand ;r-'.»:rr:e -;rrrd rnr_‘rr."rto=.rr cr supportive work c-'r'~.'irorrn‘»r:nt

Public Sclfety

`v"v'*'rr_‘-'.iicr ',ror_. rc: =~.crk;.~'rg u-:,‘.=pr)rtr{.;» str€&rri`t',- or L‘¢Cr_atlrl-g too ;.t'oc!
r:rL:b:rc z,uf_:':;.# oftech co'ry r_l unique design ‘or every

:i=.‘ portr`.'rr_‘r“.

 

|‘r-'“l cic; own the i'rij_gi‘rr: et o\_,cr!\tv product us grolrw'J-: ‘:r t!r `~ '
t ..

 

~,\» .(~’r‘©.' ,._:.*:!,Or.'l iii rr\,' .‘r,\rp(‘<|i-‘,:»\ ' - "rs :

     

Sponsorship Activotion

W:rctnr_‘r \,‘-;r'_: ore `rr cri-usc- -=|)ori "\uni::i,c-olily. or.‘|l`,r.".ltrr.).r or

 

r‘r.\,r - ll lirr 'r;-ui-ry irs ti‘»o sohio <_'\sJ-:n\'.orsr.:.') -s¢

    

r';\r.’ :':chirr~.rr-;;-)inventions runs iccio ’1‘!€;|:`;\
rosic“.‘,-J'z» arer prc§r-uvrr wet r.::? ”;lrou|;i never novo to L'rrririrc)

Ei:_')!‘i: \'~`r!,`?"rF i>|`J

 

‘."r: ,' L¥‘»r:r..io too \.'cr!-.=; m -.'.‘"rot mo ‘ '.‘ " brings to chc room
’..‘r': " crc:uu| ‘,# o~rjr)y ri rim L:‘:m you rio this cotter ti‘l'.rr\ with cr

ol.a<tr;)rr\-~‘\Entod product"*

 

35

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254:36 Pg. 35 Of 39

EXHIBIT N

[N_W'LM "North,rreet T_erritoria__l Mint" trademark registrationl

U““ed States of Amel,t,£

Uuitcd States Patmt and Ttademark Off\'ce we

NORTHWEST TERRITORIAL M]NT

Reg_ Ng, 4 465,372 NoR'erF.sTrERRnORIAL MINT, LLC(wAsHINGToNLM'IEDLrABILrIYCoh/n»r\m]
2505 sou'm szrml smer-:‘r sur-re no
Registered Jan. 14, 2014 FEDERAL wmr, wa 98003

lnt. Cl.: 14 Foa; coLLECnBLE corNs; MF.DALS AND MEDALLroNs-, NoN»MoNEIARY Cole;
oRNAMENTAr. Pms; memories Me'rm.s, NAMF.\,Y, ooz.o Ar~rl) serF.R Bul.r.loN; 'm=,
TACKS, IN mass 14 ru.s. cr.s. 2, 27, 23 AND 501

TRADEMARK

PRINCIFAL REGISTER

FiRS`l` USI_'I 0-0-1934; lN COMMERCE 0-0~1984.

THE MARK C()NSISTS OF STAND)\RD CIIARAC'I'ERS W'ITI{OUI CLA|`M 'I`(] ANY l"r’irll1
TFCULAR FONT, STYLE., SIZE, OR COLOR.

N() CLA|M 13 MAI)E 'l`() 'iHE liXC-LUS|VE RIGH'I` 'l`() USE "M.IN'I`", APART 1-` ROM 'l'HE
MAR.K AS» Sl=IOWN.

SE€. Z(F).
SEK NO. 85-932,93¥. FI*LED 5-15-2013.

MA.R.K Sl-llNER, l:`.XAMlNlNU A'i`i`URN]:'.Y

 

36

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254:36 PQ. 36 Of 39

EXHIBI'I' O

[NHTL‘M_ 2017 anments to long 'l"u_o. te_l_<_en f_r_om_ the monthly f_in_a_nc;i_e_l_ _rr=.:}_:)nrt,ei7

NWTM 2017 Payments to Yong Tuo

Date Type Payab|e To Amount Description Aciual Amourr
01!04/17 WlRE LlN JUNG-FENG $15,457.20 TH|RD PARTY SUPPLlERS $15,457.20
01711;17 00 LlN JUNG-FENG $23,5?7.70'1’1-|1§1[1 PARTY SUPPL!ER$ $23,52'!.?0
01724717 W|RE L|N_JUNG-FENG $23,957.60 TH|HD PARTY SUPPL|ERS $23,557.60
02113/17 Wire LlN JUNG~FENG 2553 $29,567.50 COGS $29.537.50
02!22!1_7 Wire LlN JUNG-FENG 2553 $1?.214_`00 COGS $1_7.?.14.!1|1
03/01/17W|F1E WD LlN JUNG-FENG 2553 -$12,?89.50 AP Vendor Paid $12,739.50
03!03!17W|F1E Wf.) LlN JUNG-FENG 2553 -$22,579.10 AP Vendor Paid $22,5?9.10
03/15!17W|RE WD LlN JUNG-FENG 2553 -$26,421.80 AP Vendor Paid $26`421.30
03!23!17W|F1E WD LlN JUNG-FENG 2553 ~$29,081.80 AP Vendor Faid $29,081.80
03%31!-17 WiRE WD LlN JUNG-FENG 2553 -$24,303.90 AP Vendor Paid $24,353.93
05!03!17Wire LlN JUNG-FENG 2553 -$26,699.60 AP Vendor Paid $26,699.60
05112!17Wire LlN JUNG-FENG 2553 -$12,519.00 AP Vendor Paid $12,519.00
05,119.»‘~17wire LlN JUNG FENG 2553 -$24,569.00 AP Vanoor Paid- $24,533.03
05125!17Wire LlN JUNG-FENG 2553 -$16,467.50 AP Vendor Paid $16,437.50
06/07!17Wire LlN JUNG-FENG $22,945.50 AP Vendor Paid $22,945.50
06!09£1.7 Wir:e. LlN JUNG-FENG $25,628.8!11\? Vendor Paid $25,623.811
06714717Wire LlN JUNG-FENG $24,320.70 AP Vendor Paid $24,320.70
06!22!17Wire LlN JUNG-FENG $38,51 6.30 AP Vendor Paid $38,516.80
06130!17Wire LlN JUNG-FENG $32,593.20 AP Vendor Paid_ $32,593.20
07/11!17Wire LlN JUNGFENG 2553 521,633.20 AP Vendor Paid $21,393.20
07!14!17W1're UN JUNG FENG 2553 $11,323.90AP Vendor Paid $11,329.90
07719!17Wire LlN JUNGFENG 2553 $31,223.10 AP Vendor Paid $31,223.10
07!‘23!17Wire LlN JUNGFENG 2553 $26,369.40 AP Vendor Paid $26,369.40
08714!17W1RE tIN JUNG-FENG 2553 $19.239.30AP Vendor Paid $19.239.33
08117!17W1RE LlN JUNG-FENG 2553 $25,194.50 AP Vendor Paid $25,194.50
08!23/17W1RE LlN JUNG-FENG 2553 $17,535.50 AP Vendor Paid $17,535.50
03123!17W1RE LlN JUNGr-FENG2553 316,310.70 AP Vendor Paid $16,31&73
0&30!17W1RE LlN JUNG-FENG 2553 $17.472.00 AP Vendor Paid $17.472.00
09/06/17Wire LlN JUNG-FENG $35.400.30 AP Vendor Paid $35,400.30
GEM13[17Wire LlN JUNG-FENG 312,431.13 AP Vendor Paid $12.491`10
09727!17Wire LlN JUNG- $32.336.30 AP Vendor Paid $32.386.30
10713!17DO LlN JUNG-FENG 2553 $25.855.00 AP VENDOF\* FA|D $29,855.00
1011 711 7 DC LlN JUNG-FENG 2553 $21,910.90 AP VENDOF\ PAID 321._910.90
10723/17 DC LlN JUNG-FENG 2553 $4?,117.60 AP VENDOF\ PA|D $47.117.60
1 17027-17 WiRE i_iN JUNG-FENG $20,313.60AP VENDGH PAiD $20.013.63
11710/17 WIRE LlN JUNG-FENG $16,972.50 AP VENDOF| PA!D $16,972.50
11716!17W1RE LlN JUNG-FENG $13,193.10 AP VENDOF| PAID $13.193.10
11722¢17 WiRE LlN JUNG-FENG $33,143.03AP VENDOF| PAiD~ $33,148.00
11128!17 WIRE LlN JUNG-FENG $15,342.60 AP VENDOH PA|D $15,842.60
11730!17 WIRE LlN JUNG-FENG $7,586.90 AP VENDOR PAID $7,586.90
12!05.{17 wire LlN JUNG-FENG $23,927.30AP VENDOH PAID, $23,92?.30,
12!14!17 Wire LlN JUNG-FENG $13,479.50 AP VENDOF| PA|D $13,479.50

TOTAL: $959.957.40

Actua| amount takes all values as positive

37

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/2,9/18 14254:36 PQ. 37 0139

Exhibit P

[S_h.Q\er.i_nc;r7 all 9 S_i_rra_ Mint products are NW_‘LM_ Erodl.l_ots]_

Looking at Exhibit D, Sierra Mint "Products" page, Sierra Mint displays 9

products.

Sierra Mint:
NWTM Name:
NWTM URL:

Sierra Mint:
NWTM Name:
NWTM URL:

Sierra Mint:
NWTM Name:
NWTM URL:

Sierra Mint:
NWTM Name:
NWTM URL:

Sierra Mint:
NWTM Name:
NWTM URL:

Sierra Mint:
NWTM Name:
NWTM URL:

Sierra Mint:
NWTM Namer
NWTM URL:

Sierra Mint:
NWTM.Name:
NWTM URL:

Sierra Mint:
NWTM Name 1:
NWTM URL 1:
NWTM Name 2:
NHTM URL 2:

From top to bottom,

left to right:

Challenge Coins
USS Reagan Oval
https:listore.nwtmint.com/produot_detaile[l683/USS_Reagan*Oval/Lapel

Pin$
Army Lapel Pin
https:f/store.nwtmint.com!product_detailsfl¢TB/Army_Lapel”Pin/

Keychains

IAFF Bronze Antique Key Chain
https://store.nwtmint.com/product_detai13/1075/
IAFF_Bronze_Antique_Key”Chain/

Award

Outstanding Volunteer Medal with Neck Ribbon
https:/!store.nwtmint.com/product_detailsf3698/
Outstanding_Volunteer_Medal_wittheok*Ribbonf

Dog Tags
Navy Brat Dog Tag
https://store.nwtmint.com/product_detailsf2DBDfNavy_Brat*Dog”Tag!

Coasters
Coasters
http://custom.nwtmint.com/products_coasters.php

Belt Buckles

USS Gonralez DDG-EG Belt Buckle - Niekel
httpe:f/store.nwtmint.com{product_details/BSBS/
USSEGonzalez_DDG_E6_Belt_Buck1e_Nickel/

Bottle Openers
Fire Fighter Bottle Opening Dog Tag
https://www.amazon.com/Fire-Fighter-Bottle-Opening“Dog/dprDOKlTGlUS

Packaging

Leatherette presentation box for Ronald Reagan 3 inch coin.
http:ffcuetom.nwtmint.comfmodules!products/imagesfpackagewl$_large.jpg
Red presentation box
http;floustom.nwtmint-comjproducta-leatherettesrred`php#Start

In addition£ the NWTM "USS Reagan Oval"l "IAFF Bronze Antique Key Chain"[ and
“Outstanding Volunteer Medal with Neck Ribbon“ products all show that they
are made in the USA. To fulfill these, Sierra Mint would require store
inventory, or make an inferior product from China using NWTM designs.

38

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254:36 Pg. 38 0139

EXHIBIT Q

[Qopyscapei<:om_ results showing 666 words on Sierra Mint 'I:lumlzl_e Beginninq_s'
page match an NWTM webpage}

COPYSCAPE This Copyscape comparison is based on a Ocrober 29. 2018 snapshot ofyour page:

hdp:l!sierramint.comfcustom-coin-makers-frorn~humbie-tieginnings!
At this moment the page below has 666 words matching 699(1 of your page from Ocmber 29. 2018:
https:ffcustom.nwtm|ntcom/insights-and-ideas/custon'r-coin-makers-from-humbie-beginnings.php

Hi§hiighf matching content on: Found page - My page - See original comparison - Ciose case - Case summary

39

CaSe 16-11767-CMA DOC 1940 Filed 11/29/18 Ent. 11/29/18 14254:36 Pg. 39 0139

